To compel respondents to expunge from the record of their proceedings a resolution declaring -relator’s seat as alderman in the council vacant, and to compel the council to designate the chairman of the several boards of election inspectors and of registration.
Granted in part October 29, 1890.
The answer admitted the illegality of the action of the council in declaring relator’s seat vacant, but a mandate was issued requiring the council to meet at a specified time and designate the person to act as chairman for each of the different boards of election inspectors, at which meeting relator should be recognized as an alderman.
Held, that the assignment of aldermen and appointment of other persons as chairmen of the boards of inspectors and registration, in their respective districts, by less than a quorum of the council was invalid, but that the acts of the persons so designated and appointed, sitting as members of the other boards of registration must be held valid; that the appointees were de facto officers as. far as they have acted, but that they cannot take any further action under such appointment.